Citation Nr: 0721239	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a May 31, 1991, RO administrative decision which 
barred the veteran from obtaining service connection for 
bipolar disorder based on his service from July 1987 to 
September 1990, and to include a claim of service connection 
for bipolar disorder during other periods.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran had active honorable service from August 1967 to 
April 1977 and from July 1984 to June 1987.  He also had a 
period of dishonorable service from July 1987 to September 
1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been scheduled for a series of video 
hearings.  The last one was before the undersigned in May 
2005.  Proximate to the hearing he requested a postponement 
as a witness would be unable to appear.  This would seem good 
cause to reschedule the hearing. 

Video hearings are scheduled at the RO and the case is 
returned to the RO for scheduling and so that the 
representative may review the matter in order to properly 
assist at the hearing.

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the veteran for a 
videoconference hearing in accordance with 
applicable procedures.  He and his 
representative should be provided with the 
time and place to report for the hearings.  
If he should decide he no longer desires 
such hearing he should notify the RO in 
writing.

Thereafter the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




